


110 HR 535 IH: Rail Worker Emergency Training Act of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for a rail worker emergency training
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Rail Worker Emergency Training Act of
			 2007.
		2.Rail worker
			 emergency training grants
			(a)Rail worker
			 emergency training grantsThe Secretary of Homeland Security, in
			 coordination with the Secretary of Transportation, is authorized to make grants
			 to railroad carriers for costs incurred in compliance with section 3.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security $100,000,000 to carry out the purposes of this
			 Act. Amounts appropriated pursuant to this subsection shall remain available
			 until expended.
			3.Rail worker
			 emergency training program
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Homeland Security, in consultation with the
			 Secretary of Transportation and appropriate rail entities, shall issue detailed
			 guidelines for a rail worker emergency training program designed to enhance
			 rail worker training in preparation for and response to potential or actual
			 terrorist attacks, natural disasters, and other emergencies.
			(b)Program
			 ElementsThe guidelines developed under subsection (a) shall
			 require such a program to include, at a minimum, elements that comprehensively
			 address the following:
				(1)Critical
			 infrastructure and equipment security inspection.
				(2)Hazardous material
			 storage, transport, and monitoring.
				(3)Evacuation
			 procedures in the event of fire, explosion, natural disaster, and other
			 emergencies.
				(4)Unauthorized rail
			 yard access and rail yard security.
				(5)Procedure for
			 reporting suspicious activity, critical infrastructure, rail yard, and
			 equipment security breaches, hazardous material storage or transport safety
			 breaches, and other security or safety breaches.
				(6)Notification of
			 law enforcement, emergency response, and other appropriate officials in the
			 event of a terrorist attack, natural disaster, hazardous material explosion,
			 and other emergencies.
				(7)Rail worker
			 notification and training on railroad security plans, including a railroad
			 carrier’s threat level identification system, employee notification when such
			 levels change, employee roles and responsibilities regarding the security plan,
			 and lines of communication and coordination in the event of an
			 emergency.
				(8)Passenger
			 communication and coordination in the event of an emergency.
				(9)Live situational
			 training exercises regarding various emergency scenarios, including terrorist
			 attacks, natural disasters, and hazardous material explosions.
				(10)Protective
			 equipment and device use.
				(11)Locomotive cab
			 securement.
				(12)Background,
			 skills, and fitness for duty checks for railroad contractors,
			 subcontractors, and their employees equal to those applicable to railroad
			 employees.
				(13)Distress codes for use by train crews,
			 bridge tenders, and others as the Secretary of Homeland Security considers
			 appropriate.
				(14)Appropriate
			 responses to defend oneself.
				(15)Any other subject
			 the Secretary of Homeland Security considers appropriate.
				(c)Railroad Carrier
			 ProgramsNot later than 90
			 days after the Secretary of Homeland Security issues guidelines under
			 subsection (a) in final form, each railroad carrier shall develop a rail worker
			 emergency training program in accordance with those guidelines and submit it to
			 the Secretary of Homeland Security for approval. Not later than 60 days after
			 receiving a railroad carrier’s program under this subsection, the Secretary
			 shall review the program and approve it or require the railroad carrier to make
			 any revisions the Secretary considers necessary for the program to meet the
			 guideline requirements.
			(d)TrainingNot later than 1 year after the Secretary
			 of Homeland Security approves the training program developed by a railroad
			 carrier under this section, the railroad carrier shall complete the training of
			 all rail workers in accordance with that program.
			(e)UpdatesThe Secretary of Homeland Security shall
			 update the training guidelines issued under subsection (a) from time to time to
			 reflect new or different security threats, and shall require railroad carriers
			 to revise their programs accordingly and provide additional training to their
			 rail workers. Not later than 60 days after the Secretary of Homeland Security
			 notifies railroad carriers to revise their programs to reflect updated
			 guidelines issued by the Secretary under this section, each railroad carrier
			 shall make all required revisions and submit their revised emergency training
			 program to the Secretary of Homeland Security for approval. Not later than 60
			 days after receiving a railroad carrier’s revised program under this
			 subsection, the Secretary shall review the program and approve it or require
			 the railroad carrier to make any revisions the Secretary considers necessary
			 for the program to meet updated guideline requirements. Not later than 180 days
			 after the Secretary approves the revised training program developed by a
			 railroad carrier under this subsection, the railroad carrier shall complete the
			 training of all rail workers in accordance with the Secretary’s updated
			 guidelines.
			4.NoncomplianceThe Secretary of Homeland Security may
			 issue a letter of noncompliance to any rail carrier that has failed to comply
			 with the obligations imposed by this Act. Any such letters issued shall be
			 transmitted to Congress and published in the Federal Register.
		5.DefinitionsFor purposes of this Act:
			(1)Appropriate rail
			 entitiesThe term appropriate rail entities means
			 freight and passenger railroad carriers, nonprofit employee organizations
			 representing rail workers, nonprofit employee organizations representing
			 emergency responders, owners or lessors of rail cars used to transport
			 hazardous materials, shippers of hazardous materials, manufacturers of rail
			 tank cars, State Departments of Transportation, public safety officials, and
			 other relevant parties.
			(2)RailroadThe
			 term railroad has the meaning given that term in section
			 20102(1) of title 49, United States Code.
			(3)Railroad
			 carrierThe term railroad carrier has the meaning
			 given that term in section 20102(2) of title 49, United States Code.
			(4)Rail
			 workerThe term rail worker includes any employee
			 of a railroad carrier, or of a railroad carrier contractor or subcontractor,
			 who—
				(A)inspects, tests,
			 maintains, or repairs brakes, other mechanical systems or components, or safety
			 appliances on railroad cars or locomotives;
				(B)is engaged in the
			 operation of any train, including an employee that performs the duties of a
			 hostler;
				(C)dispatches,
			 reports, transmits, receives, or delivers orders pertaining to train movements
			 via telegraph, telephone, radio, or any other electrical or mechanical
			 device;
				(D)installs, repairs,
			 tests, or maintains signal systems;
				(E)inspects,
			 constructs, or repairs railroad track, bridges, roadway, electrical traction
			 systems, roadway facilities, or roadway maintenance machinery; or
				(F)is otherwise
			 considered appropriate by the Secretary of Transportation.
				
